DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application filed July 19th, 2018).

Response to Arguments
Applicant amended claims 18 – 21 beyond formalities.
Applicant added claims 22 – 23.
The pending claims are 18 – 23 [Page 6 lines 1 – 5].

Applicant comments on Examiner’s statements in considering the IDS filed February 25th, 2021 [Page 6 lines 6 – 22].  Applicant describes the references cited in the Specification that aren’t listed on the IDS as defining the understanding of one of ordinary skill in the art and not considered [Page 6 lines 10 – 15].  However, the comments appears unpersuasive as the listing is of references which is not provided.  Examiner notes the February 25th, 2021 IDS was considered (no references struck) [Page 6 lines 16 – 22].
Applicant amended the Specification to address Examiner’s Drawing Objections [Page 7 lines 1 – 12].
Applicant amended the claims to address Examiner’s Objections to the claims [Page 7 line 13 – Page 9 line 5].  The Objections are reconsidered in view of the amended claims.  Further, the definitions provided were not provided in an IDS so the website used, date, and hyperlinks and print out of the search were provided to recreate or verify the information asserted in arguments.  However, the Objections were more related to the relationships claimed (and now amended) than to the actual use of the terms themselves as the claims are “comprising”, but only relationships are claims and not structure, links, arms, etc. used thus the claims may be broader than the exemplary Figures intended as the description.
Thus, in the sole interest to expedite prosecution to the claim Objections are withdrawn as the claims are afforded a very broad interpretation that are not necessarily limited merely to the Figures (e.g. the use of arms / adjustments to the display).

Applicant's arguments filed September 19th, 2022 [Page 9 line 13 – Page 10 line 12] have been fully considered but they are not persuasive.
First, the Applicant recites the references against the claims [Page 9 lines 6 – 12].
Second, the Applicant recites portions of claim 18 alleged allowable and were further amended [Page 9 lines 13 – 19].
Third, the Applicant argues Shoji does not teach features of amended independent claim 18 [Page 9 line 20 – Page 10 line 5] and then contends the combination of references does not teach the features claimed [Page 10 lines 6 – 12].  The Examiner notes the claimed “cab frame” does not exclude mountings to pillars at the front of the cab being part of the cab frame or the use of arms, etc. across the cab door part of the cab frame (e.g. see Specification Figures 10, 13 and 14).  Further the mounting of Shoji is adjustable as taught by Shoji and Olsen discloses positions to adjust the monitor to render obvious the claimed location where Olsen Figures 6 – 7 and Paragraphs 26 – 27 (modifying the arrangement of Shoji to prevent obstruction entering the cab) and 30 – 35 render obvious locating the monitory / display below the cab door opening (in view of Jinno’s citations the front of the cab is a door) and further where the use of crossbars as part of the front cab frame further define openings, etc. which render obvious the features claimed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the display claim is mounting to the door when only the ?front” of the cab frame is actually claimed (the front not defined nor is limited to the panel with the door)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Rejection.

Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner continuously numbers the points in addressing the arguments.
Fourth, the Applicant contends the references do not teach features of amended dependent claim 19, however focuses arguments to only Shoji and fails to consider the combination and teachings of Olsen in which the claim is rendered obvious for at least the reasons given in the Third point above [Page 10 lines 13 – 20].  However, in view of the amended claim a new reference is cited addressing the amended claim to expedite prosecution.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claim 19 does not require a mounting as shown in Specification Figure 16, but rather merely claims a location of the display in relation to the door / opening and not the particulars argued) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While the Applicant’s points may be understood to which the Examiner respectfully disagrees, a new reference is cited in the interest to expedite prosecution in view of the amended dependent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14th, 2022 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 25th, 2021 was filed before the mailing date of the First Action on the Merits (mailed May 17th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement [See citations in Paragraph 70 even if to provide scope / understanding of one of ordinary skill in the art].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji, et al. (US Patent #9,702,112 B2 referred to as “Shoji” throughout) [Cited in Applicant’s February 25th, 2021 IDS as US Patent Item #23], and further in view of Jinno, et al. (US PG PUB 2017/0050562 A1 referred to as “Jinno” throughout) [Cited in Applicant’s February 25th, 2021 IDS as US PG PUB Item #14] and Olsen, et al. (US PG PUB 2019/0048559 A1 referred to as “Olsen” throughout) [Cited in Applicant’s February 25th, 2021 IDS as US PG PUB Item #15].
Regarding claim 18, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
a cab frame forming an operator compartment and having a first side wall, a second sidewall, a front, a rear, and a top [Shoji Figures 1, 6, and 7 (see at least reference characters 4 (operator cab), 40, 41, 42, 44, 46, 47, 141, 142, 143, and 144 (141 – 144 are the walls / top of the cab comprising the frame)) as well as Column 3 lines 45 – 67 (sides and top of cab / cabin for an operator), Column 5 lines 53 – Column 6 line 17 (cab structure including side walls / pillars of the frame), and Column 8 lines 5 – 38 (monitor in relation to the cab frame and the walls, front, and rear of the cab)];
an operator seat positioned within the cab [Shoji Figures 1, 3, 6, and 7 (see at least reference character 61) as well as Column 5 lines 53 – Column 6 line 25 (seat in the cab w/ roof)];
a cab door configured to cover an opening in the front of the cab frame when in a closed position and to be moved between the closed position and an open position overhead of the operator seat [Shoji Figures 1, 3, 6, and 7 (see at least reference characters 41, 47 and 471 where Figure 7 illustrates the cab door opening) as well as Column 6 lines 10 – 61 (monitor and door / window open / close positions – to combine / modify by Jinno) and Column 8 lines 5 – 48 (window / front door opens and closes); Jinno Figures 1, 2B, and 3 (see at least reference characters 11 and 11a) as well as Paragraphs 22 – 25 (front door rendering obvious the opening in the front of Shoji as a front door)]; and
a display mounted to the front of the cab frame at a position below the opening and below the cab door when the cab door is in the closed position [Shoji Figures 3, 6, and 7 (see at least reference characters 21, 21A, 66, 66d (monitors / screens for operator to view) and 41, 42, 47 and where Figure 7 shows the displays / monitors below the opening of the door) as well as Column 6 lines 18 – 35 and Column 6 line 52 – Column 7 line 13 (monitor locations and various locations for the monitor), Column 8 lines 5 – 38 (mounting the displays to a frame and not affecting how the window / door opens / closes), Column 9 lines 20 – 49 (rendering obvious height adjustable display/ console height to be below an opening)) and Column 10 lines 14 – 42 (monitors attached to front pillar / frame); Olsen Figure 6 – 7 (see at least reference characters 610, 710 (see the mount / crossbar where in view of Shoji the area above the bar / attachment to the frame renders obvious the “opening” claimed thus the monitor is at a position below the opening), and 712) as well as Paragraphs 26 – 27 (suggestion to modify the placements of Shoji to not block doors / entrances to the cab motivating placement as in Figures 6 – 7 below an opening) and 30 – 35 (and in particular Paragraphs 33 – 34 rendering obvious design / placement considerations where the area above the display renders obvious the “opening” claimed thus the display is at a position below the opening which in view of the previous limitation renders obvious the display / monitor below the cab door as well (Shoji and Jinno in combination render obvious the front opening is a cab door))].
The motivation to combine Jinno with Shoji is to combine features in the same/ related field of invention of the use of displays/ controllers/ information indicators in work vehicles [Jinno Paragraphs 2 and 10] to render obvious arrangements of Shoji’s display in other type of vehicles with a front door similar to Shoji’s front window/ door opening for the benefit of operation visualization during operation of the vehicle [Jinno Paragraphs 13 – 15 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Olsen with Jinno and Shoji is to combine features in the same / related field of invention of "vision system for monitoring a work tool of a work vehicle" [Olsen Paragraph 2] in order to improve the operator's view of the work performed and better manipulate the work tool around obstructions [Olsen Paragraph 3 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Shoji, Jinno, and Olsen which will be used throughout the Rejection.

Regarding claim 20, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
further comprising a camera [Olsen Figures 6 – 8 (see at least reference characters 602, 606, 608, 702) as well as Paragraphs 30 – 34], wherein the display is configured to display a video feed from the camera [Olsen Figures 6 – 8 (see at least reference characters 602, 606, 608, 702 (camera), 610, 710, and 712 (display / monitors)) as well as Paragraphs 30 – 35 (displaying images from cameras – to modify Shoji’s vehicle to incorporate the cameras and to modify the display contents)].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.

Regarding claim 21, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
wherein the video feed from the camera is a video feed of a cutting edge of a tool attached to the power machine [Olsen Figures 1, 6 – 8 (see at least reference characters 106, 602, 606, 608, 702 (camera), 610, 710, and 712 (display / monitors), 806, 804, and 812 (imaging or a cutting edge – as also done in Figures 6 – 7) where images in Figure 6 and 7 are of the cutting edge of a tool as well), and 10 (see at least reference characters 100, 106, 1002, and 1004 (images of tool including the front edge)) as well as Paragraphs 25, 28 – 29, 30 – 35 (displaying images form cameras – to modify Shoji’s vehicle to incorporate the cameras and to modify the display contents) and 37 – 38 (renders obvious to locate the camera to achieve the field of view desired with the front tool / cutting edge of a tool)].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.

Regarding claim 22, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno.  The combination teaches
a cab frame forming an operator compartment and having a first side wall, a second sidewall, a front, a rear, and a top [See claim 18 for the same / similar limitation (“a cab frame forming …”) for citations], 
wherein the front of the cab frame has an opening formed therein to provide an operator ingress and egress [Shoji Figures 1, 3, 6, and 7 (see at least reference characters 41, 47 and 471 where Figure 7 illustrates the cab door opening) as well as Column 6 lines 10 – 61 (monitor and door / window open / close positions – to combine / modify by Jinno) and Column 8 lines 5 – 48 (window / front door opens and closes); Jinno Figures 1, 2B, and 3 (see at least reference characters 11 and 11a) as well as Paragraphs 22 – 25 (front door rendering obvious the opening in the front of Shoji as a front door in which an operator enters and exists (egress / ingress obvious variant – see at least Paragraph 23 to one of ordinary skill in the art)];
an operator seat positioned within the cab [See claim 18 for the same / similar limitation (“an operator seat …”) for citations];
a cab door configured to cover an opening in the front of the cab frame when in a closed position and to be moved between the closed position and an open position overhead of the operator seat [See claim 18 for the same / similar limitation (“a cab door configured to …”) for citations]; and
a display mounted to the front of the cab frame at a position which is below the cab door when the cab door is in the closed position [See claim 18 for the same / similar limitation (“a display mounted …”) for citations].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.

Claim(s) 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji, Jinno, Olsen, and further in view of Hobenshield, et al. (US PG PUB 2011/0049932 A1 referred to as “Hobenshield” throughout).
Regarding claim 23, see claim 19 which recites the same / similar limitation.

Regarding claim 19, Shoji teaches a work vehicle with displays and a cab front door that opens and closes where the displays do not interfere with the opening and closing of the cab door.  Contrast to the present invention, Shoji does not show where cameras are located to image for displays / monitors or the front door requirement (cab door claimed).  Jinno renders obvious the use of a front door for a cab.  Olsen teaches camera arrangements to image / take video of work tools with cutting edges for the operator to view on a display and renders obvious additional display locations and design choice considerations for the display location in view of Shoji’s locations for displays.  Hobenshield teaches locations for the display / monitor to supplement Olsen’s and Shoji’s teachings of the monitor / display mounting location and obviousness of where the monitor / display should be located at (e.g. at the bottom of the cab).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Shoji’s invention to include the camera arrangements and display from the cameras as taught by Olsen and to modify display placements and arrangements in manners taught by Olsen and to recognize variants in the usage of a front door as taught by Jinno and additionally to locate the monitor / display in Shoji and Olsen in locations as taught / suggested by Hobenshield.  The combination teaches
the display is mounted under a lip of the cab frame below the cab door to protect the display and to prevent the display from interfering with operator ingress and egress [See claim 18 and 22 for “cab door” limitation for citations of Jinno regarding ingress / egress (front cab door opens / closes) and additionally Shoji Figures 3, 6, and 7 (see at least reference characters 21, 21A, 66, 66d (monitors / screens for operator to view) and 41, 42, 47 and where Figure 7 shows the displays / monitors below the opening of the door (e.g. monitor 66 is in a “lip” of the cab frame (see at least reference character 69 as obvious as height adjustable / considered below the opening above the lip further suggested by Olsen and Hobenshield)) as well as Column 6 lines 18 – 35 and Column 6 line 36 – Column 7 line 13 (monitor locations and various locations for the monitor such use using mounts / lips (e.g. reference character 69)), Column 8 lines 5 – 38 (mounting the displays to a frame and not affecting how the window / door opens / closes and attachments to the frame (e.g. stand / lip from floor in reference character 69)), Column 9 lines 20 – 49 (lip / console of monitor is height adjustable rendering obvious below an opening), and Column 10 lines 14 – 42 (monitors attached to front pillar / frame); Olsen Figure 6 – 7 (see at least reference characters 610, 710 (see the mount / crossbar where in view of Shoji the area above the bar / attachment to the frame renders obvious the “under a lip” claimed (the bar / linkage / mount is the lip the monitor is below)), and 712) as well as Paragraphs 26 – 27 (suggestion to modify the placements of Shoji to not block doors / entrances to the cab) and 30 – 35 (and in particular Paragraphs 33 – 34 rendering obvious design / placement considerations including mounts / lips below the opening)) where Olsen’s teaching and suggestions of the location of the display / monitor are further rendered obvious by Hobenshield Figures 1 – 3 (see at least reference characters 33, 34, and 35 which are below the front window (reference character 22) which is combined with Jinno’s front door teachings and further reference character 54 (display is below the door / lip of the door)) as well as Paragraphs 34 – 38 (placement / not obstruction view of the operator or the front and side openings – in combination with the teachings of Jinno (front opening is a door), Shoji and Olsen (display location relative to door / operator chair) further taught in Paragraphs 18 – 22), 46, and 53].
See claim 18 for the motivation to combine Shoji, Jinno, and Olsen.
The motivation to combine Hobenshield with Olsen, Jinno, and Shoji is to combine features in the same / related field of invention of incorporating video monitors / displays into cabs of work machines [Hobenshield Paragraphs 3 – 5] in order to improve operator line of sight [Hobenshield Paragraphs 5 – 7 and 9 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Shoji, Jinno, Olsen, and Hobenshield which will be used throughout the Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sakyo, et al. (US Patent #6,450,284 B1 referred to as “Sakyo” throughout) in Figure 4 (see at least reference characters 34 and 8) where the monitor is below an opening in front of an operator.  Mori, et al. (US PG PUB 2015/0025753 A1 referred to as “Mori” throughout) renders obvious in Figure 2 (see at least reference character 21) a display in a lip and below and opening).  Matsumoto, et al. (US PG PUB 2018/0051441 A1 referred to as “Matsumoto” throughout) renders obvious in Figure 8 displays (see at least reference characters 60 and 70) the location of the display below a front opening.  Suddarth (US PG PUB 2011/0068241 A1 referred to as “Suddarth” throughout) teaches in Figures 1 – 3 a height adjustable arrangement for the display (reference character 30).
References that could raise ODP Issues based on amendments to the claims: US Patent #10,933,814 (Patent in which the pending case is a Divisional from); Pfaff, et al. (US PG PUB 2021/0138969 A1 referred to as “Pfaff” throughout)
References found in updated Search and Consideration: Shaw (US PG PUB 2003/0214415 A1 referred to as “Shaw” throughout) teaches in Figure 7 and Paragraph 63 the arrangement of the monitor / display being below the door.  Iwahashi, et al. (US PG PUB 2022/0316177 A1 referred to as “Iwahashi” throughout) teaches in Figure 1 a seat / console below the front opening and in Figures 6 – 9 the arrangement of a height adjustable monitor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487